Opinion
Quinn, Judge:
This is the second time this case is before us. 21 USCMA 286, 46 CMR 60 (1972). On this appeal, the question is the admissibility and effect of the admission in evidence of a previous conviction by summary court-martial, for which the accused received a suspended sentence of confinement for 30 days. The record does not indicate whether the suspension was ever vacated. The accused may, therefore, have served confinement under the summary court-martial sentence. See United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 25, 1973). Accordingly, we return the record of trial to the Judge Advocate General for resubmission to the Court of Military Review for further proceedings consistent with our action in Alderman.